Title: From Thomas Jefferson to Charles Scott, 21 June 1779
From: Jefferson, Thomas
To: Scott, Charles



Sir
Williamsburgh June 21. 1779.

Your letter by Colo. Buford is just put into my hand. I observe on that part which relates to the cloathing of your new levies that Colo. Parker has probably not communicated to you my answer of June 10. to his letter on that subject written during your absence. In that I stated fully what was done, doing, and likely to be accomplished in that business. I am now to add that the linen therein mentioned as coming from Petersburgh is come and making up. The issues of shoes to all other persons have been stopped from that time, so that these also are under preparation. Nevertheless, as after every effort it is probable we shall not be able to supply every thing we wish you could compromise with as many as possible at the following prices fixed by the assembly the 19th. inst. A coat £23–10—a waistcoat £10–15—a pr. of breeches £9–5—a Shirt £9–8—a hat £5—a pr. of Stockings 30/—a pr. of shoes £5. I desired also from Colo. Parker a return of what the men had received that we might know what to send them.
Colo. Buford will receive here £9000. for reenlisting the soldiers. I would have sent you money also for the compromise above—mentioned but had no given principles to fix on any sum. As it is probable the whole of Buford’s money will not be used instantly if he can accomodate you with such sums as you may want your draughts in his favour to replace it shall receive instant honour.
In pursuance of a resolution of assembly we have laid off the Commonwealth into the following districts for the purpose of collecting the new levies still remaining in their counties, and rendesvousing them at the places here named.
Loudoun, Fauquier, Pr. Wm., Fairfx, Stafford, K. George, Culpepper, Spotsylvania, & Orange at Fredericksburgh.
Richmond, Lancaster, Westmoreland & Northumbld. at New-Castle. The officer Capt. Vincent Redman of Richmond.
Essex, K & Queen, K. Wm., Caroline, & Hanover at New-Castle.

Middlesex, Gloster, Eliz. city, Warwick, York, James city and
Wmsburgh at Wmsburgh.
Henrico, Goochland, Louisa, Albemarle, Fluvanna at Richmond.
Amherst, Buckingham, Cumberland, Powhatan at Richmond. The officer Lieutt. James Barnett of Amherst.
Princess Anne, Norfolk, Nansemond, Isle of Wight at Petersburgh.
New-Kent, Chas. City, Surry, Pr. George, Dinwiddie, Chestfd. and Amelia at Petersburgh.
Southampton, Sussex, Brunswick at Brunswick Ct. house. The officer Capt. Nathaniel Lucas of Brunswick.
Lunenburgh, Mecklenburgh, Pr. Edwd., Charlotte at Mecklenburgh Ct-house.
Halifx., Bedford, Pittsylva., Henry at Halifx Ct-house. The officer Alexr. Cummings.
Augusta, Rockbridge, Botetourt, Washington, Montgomery at Halifx Ct. h. The officer Lt. Robert Elliot.
We hope you will appoint Continental officers to receive the men at the above places at such times as our officers shall be ready to deliver them.
The levies from Rockingham, Frederick, Hampshire, Shenandoah, Green briar, Ohio, Monongalia, Yohogania, were so distant from the scene of Southern service, were so convenient to the Northern where we are pushed, that we have ordered them to recruit our 9th. regiment at Pittsbgh., and I have written to Genl. Washington on the subject hoping his approbation. A draught is to be ordered against such districts as did not furnish their men. We shall instruct the same officers to make a second collection of them, and hope you will take measures for receiving them by an officer or officers if you should be gone.
I trouble you with our whole scheme because it will enable you [to] judge what force you will receive, and when, and to cooperate with us which I know your cordiality for the public service disposes you to do: and I think it a happiness that we have to arrange this matter with you.
It is with pleasure I learn from Colo. Finnie that you have pleased yourself as to the horse directed to be purchased. The difference of sex is surely not to be regarded. The caparison is preparing, but I fear (when I take a view of our workmen) it will hardly be worthy the givers or receiver. Pistols he think will be difficult to get. We know not whether you received the £500 voted  you by the assembly. I shall advise Colo. Buford to enquire at the Treasury and carry it if you did not.
I am with great & sincere personal esteem founded as well on our earlier acquaintance as your more recent public merits Your friend & servt.,

Th: Jefferson

